       Case 3:21-cv-01940-C Document 1 Filed 08/19/21                Page 1 of 5 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHER DISTRICT OF TEXAS
                                   DALLAS DIVISION

  NELSON JOHNSON,                                 §
                                                  §
            Plaintiff,                            §
                                                  §    CIVIL ACTION NO. ____________
  V.                                              §
                                                  §
  WAFFLE HOUSE, INC.,                             §
                                                  §
            Defendant.                            §
                                                  §

                           DEFENDANT’S NOTICE OF REMOVAL

        Defendant Waffle House, Inc., files its Notice of Removal in accordance with 28 U.S.C.

§§ 1332(a) and 1446 (a), (b), (c) and (d), and hereby remove to this Court the action styled Nelson

Johnson v. Waffle House, Inc., Cause No. DC-21-04121, previously filed in the 101st Judicial

District Court, Dallas County, Texas, to this Court pursuant to the Court’s original jurisdiction as

provided by 28 U.S.C. § 1332. In compliance with 28 U.S.C. § 1446(a), Defendant asserts the

following grounds for removal:

                                 I.   STATE COURT ACTION

       1.        On March 31, 2021, a civil action was commenced in the 101st District Court of

Dallas County entitled Nelson Johnson v. Waffle House, Inc., Cause No. DC-21-04121. True and

correct copies of the pleadings in the state action, including Plaintiff’s Petition and Defendant’s

Answer, are contained in the accompanying Appendix. App. at A, pp. 1-34.

                                   II. PARTIES & SERVICE

       2.        The state action pleadings included in Defendant’s Appendix constitute all process,

pleadings, and orders served upon Defendant in the state action to date and filed in the state court

action. App. at A. pp. 1-34.


DEFENDANT’S NOTICE OF REMOVAL                                                             PAGE 1
     Case 3:21-cv-01940-C Document 1 Filed 08/19/21                  Page 2 of 5 PageID 2



      3.       Waffle House, the sole defendant, was served with process on July 20, 2021. App.

at A, p. 24. Therefore, this Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b).

                                          III. VENUE

      4.       Venue of the removed action is proper in this Court as it is the district and division

embracing the place where the state action is pending in Dallas County, Texas pursuant to 28

U.S.C. § 1446(a).

                               IV. PROCEDURAL HISTORY

      5.       This Notice of Removal is timely under 28 U.S.C. § 1446(b). It is being filed within

thirty (30) days after acceptance of service of summons and complaint by Defendant, a copy of

the initial pleading setting forth the claim for relief upon which such action or proceeding is based,

or within thirty (30) days after the service of summons upon the defendant if such initial pleading

has then been filed in court and is not required to be served on the defendant.

      6.       As required by 28 U.S.C. § 1446(a), all process, pleadings, and orders received by

Defendant in the state court action are included in Defendant’s Appendix. App. at A, pp. 1-34.

      7.       As required by 28 U.S.C. § 1446(d), undersigned counsel certifies that written

notice of the filing of this Notice of Removal will be given promptly to all parties and will be filed

promptly with the clerk of the Dallas County District Court.

                              V.   DIVERSITY JURISDICTION

      8.       Removal under 28 U.S.C. § 1441 is appropriate because this case is an action over

which this Court would have original jurisdiction pursuant to 28 U.S.C. § 1332. Specifically, the

amount in controversy exceeds $75,000, exclusive of interest and costs, and complete diversity of

citizenship exists between Plaintiff and Defendant pursuant to 28 U.S.C. §§ 1332 &1441.




DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 2
     Case 3:21-cv-01940-C Document 1 Filed 08/19/21                  Page 3 of 5 PageID 3



      9.       Defendant, Waffle House, Inc., is a corporation incorporated under the laws of the

State of Georgia, with its principal place of business in the State of Georgia. This has been true at

all times since the date of the alleged accident in question in this lawsuit. App. at B, p. 35; C, p.

36; D, pp. 37-38; and E, pp. 39-41. Therefore, for the purposes of diversity jurisdiction, Defendant

is a citizen of the State of Georgia. 27 U.S.C. § 1332(c).

      10.      Plaintiff is an individual who is currently a resident of Dallas County, Texas and

citizen and resident of the State of Texas. App. at A, p. 4.

      11.      Because Plaintiff has been at all relevant times and still is a citizen of the State of

Texas and the sole Defendant has been at all relevant times and still is a citizen of the State of

Georgia, there is complete diversity of citizenship as between plaintiffs and defendant. 28 U.S.C.

§ 1332 (a) and (c).

      12.      Regarding the amount in controversy, Plaintiff seeks damages for back pay, front

pay, mental anguish, and attorney’s fees, among others, and expressly seeks “monetary relief over

$100,000.” App. at A, p. 4. The amount in controversy therefore exceeds $75,000.

      13.      Accordingly, this action may be removed from the District Court of Dallas County,

Texas, and brought before the U.S. District Court for the Northern District of Texas, Dallas

Division, pursuant to 28 U.S.C. §§ 1332(a)(1), and 1441(a), (b), and (d).

      14.      By removing this matter, Defendant do not waive, and expressly preserve, any and

all defenses they may have and the ability to compel arbitration should Plaintiff not voluntarily

agree to arbitrate pursuant to the Parties’ agreement to arbitrate disputes.

                              VI. NOTICE TO STATE COURT

      15.      Defendant, the removing party, will promptly give Plaintiff written notice of the

filing of this Notice of Removal as required by 28 U.S.C. §1446(d). Defendant will also promptly



DEFENDANT’S NOTICE OF REMOVAL                                                               PAGE 3
     Case 3:21-cv-01940-C Document 1 Filed 08/19/21                Page 4 of 5 PageID 4



file a copy of this Notice of Removal with the Clerk of the Dallas County District Court where the

state action is currently pending.

                                VII. COUNSEL OF RECORD

      16.      The following is a list of all counsel of record:


       William E. Hammel                            Timothy E. Baker
       Texas Bar No. 24036714                       Texas Bar No. 24050247
       bhammel@foxrothschild.com                    1205 S. Greenville Ave.
       Fox Rothschild LLP                           Allen, TX 75002
       2501 N Harwood Street, Suite 1800            PH: (214) 727-4956
       Dallas, Texas 75201                          EM: tbaker@timbakerlaw.com
       PH: (213) 231-5787                           Counsel for Plaintiff
       Counsel for Defendant


                                        VIII. PRAYER

      17.      WHEREFORE, Defendant removes the case styled Nelson Johnson v. Waffle

House, Inc., Cause No. DC-21-04121, from the 101st District Court of Dallas County, Texas to

this Court.


                                                Respectfully submitted,

                                                /s/ William E. Hammel
                                                William E. Hammel
                                                Texas Bar No. 24036714
                                                Fox Rothschild, LLP
                                                2501 N Harwood Street, Suite 1800
                                                Dallas, TX 75201
                                                PH: (213) 231-5787
                                                EM: bhammel@foxrothschild.com
                                                Counsel for Defendant




DEFENDANT’S NOTICE OF REMOVAL                                                           PAGE 4
     Case 3:21-cv-01940-C Document 1 Filed 08/19/21              Page 5 of 5 PageID 5



                               CERTIFICATE OF SERVICE

        I hereby certify that Defendant’s Notice of Removal was served on the following counsel
of record, via email and the PACER ECF notification system, on this 19th day of August 2021:

          Timothy E. Baker
          1205 S. Greenville Ave.
          Allen, TX 75002
          PH: (214) 727-4956
          EM: tbaker@timbakerlaw.com
          Counsel for Plaintiff

                                                   /s/ William E. Hammel
                                                   William E. Hammel




DEFENDANT’S NOTICE OF REMOVAL                                                        PAGE 5
